                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION

                                     NO. 5:19-CV-433-FL

 CHRISTOPHER DOLIN,                           )
                                              )
                       Plaintiff,             )
                                              )
           v.                                 )                      ORDER
                                              )
 JORDAN KINDRED, Officer, Riverside           )
 Regional Jail Authority, CORIZON             )
 HEALTH; WELLPATH; RIVERSIDE                  )
 REGIONAL JAIL AUTHORITY;                     )
 CHARLENE JONES Lieutenant,                   )
 Riverside Regional Jail; DAWN FLIPPIN        )
 Major, Riverside Regional Jail; KAREN        )
 CRAIG Former Acting Superintendent,          )
 Riverside Regional Jail; WALTER              )
 MINTON Deputy Superintendent,                )
 Riverside Regional Jail;                     )
 JEFFERY NEWTON Retired                       )
 Superintendent, Riverside Regional Jail;     )
 DEVIN HOLLAND Sergeant, Riverside            )
 Regional Jail; PAMALA GILLEY                 )
 Director Of Mental Health, Wellpath;         )
 ERICA GORDON Director Of Nursing,            )
 Wellpath; SHANTA BROWN Sergeant,             )
 Riverside Regional Jail,                     )
                                              )
                       Defendants.            )



       This matter is before the court on the Memorandum and Recommendation (M&R) of

United States Magistrate Judge Robert B. Jones, Jr., regarding plaintiff’s motion to proceed in

forma pauperis and frivolity review of plaintiff’s complaint. Plaintiff has filed response to M&R

stating he has no objection to the M&R and agrees with the recommendations made. In addition,

                                                  1
plaintiff has filed a motion for leave to file and receive electronic documents (DE 8). Upon careful

review of the M&R and of the record generally, having found no clear error, the court hereby

ADOPTS the recommendation of the magistrate judge as its own. This matter is DISMISSED

WITHOUT PREJUDICE for lack of subject matter jurisdiction. The clerk is DIRECTED to close

this case.

        With respect to the remaining motion, where plaintiff already receives notices of filings

electronically, that portion of plaintiff’s motion (DE 8) is DENIED AS MOOT. Insofar as

plaintiff seeks to file documents electronically in this case, the motion is DENIED, where the case

now is closed, and where plaintiff has not demonstrated he has met the requirements under the

court’s local rules for filing documents electronically.

        SO ORDERED, this the 15th day of November, 2019.


                                              _____________________________
                                              LOUISE W. FLANAGAN
                                              United States District Judge




                                                  2
